Order filed April 15, 2013




                                    In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00280-CR
                                 ____________

                       WILLIAM C. WEBB, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 54th District Court
                          McLennan County, Texas
             Trial Court Cause Nos. 2012-675-C2 & 2012-678-C2

                                  ORDER

      The clerk’s record was filed April 10, 2013. Our review has determined that
a relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain the order denying appellant’s motion to
compel State’s witnesses.
       The McLennan County District Clerk is directed to file a supplemental
clerk’s record on or before April 30, 2013, containing the order denying
appellant’s motion to compel State’s witnesses.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2